DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
 
Claims 1, 12, 19 and 20 are currently amended, claims 2-5, 8, 16 and 17 are as previously presented, claims 6, 13-15 and 18 are as originally presented, claims 9-11 are cancelled, and claim 7 was previously cancelled.
In summary, claims 1-6, 8 and 12-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geiss (U. S. Patent Application Publication 2010/0197391 A1, already of record, hereafter ‘391).

Regarding claim 1 (Currently Amended), Geiss teaches an image processing method (‘391; figs. 1A, 1B, 3 and 7; ¶ 0036), comprising: obtaining an image (‘391; ¶ 0042; capture device 48 may be configured to capture video with depth information via any suitable technique and may include a depth camera, a video camera, stereo cameras, and/or other suitable image capture devices); obtaining a feature of a limb of a body based on the image (‘391; figs. 3-5 and 7; elements 102 through 112 produce a model of the imaged target, element 18, including the four limbs of the target; ¶ 0063; ¶ 0058; ¶ 0070; world space position of surfaces and a plurality of skeletal points - features of a limb of a body based on the image such as joints j1-j33 of the figs. 4 and 5 – select the feature to be the position of j18), wherein the limb comprises an upper limb and/or a lower limb (‘391; fig. 3; upper limbs bp4-bp5, bp8-9; lower limbs bp12-bp11, bp13-bp14 and corresponding joints are the connection portions therebetween in figs. 4 and 5; ¶ 0055); determining first-type movement information of the limb based on the feature (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058); controlling movement of [[the]]a limb of a controlled model according to the first-type movement information (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18); obtaining, in the limb, two parts and a connection portion (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – connection portions j1-j33 – select j18 as the example connection portion joining bp4 and bp5), wherein the two parts are connected through the connection portion (‘391, figs. 3-5; ¶ 0053-0060; the two parts are connected through the connection portion – bp4 and bp5 are connected through j18, the connection portion); obtaining keypoints of the two parts (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of the two parts bp4 and bp5); obtaining position information of the keypoints of the two parts (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)); determining, based on the position information (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)), second-type movement information of the connection portion (‘391, figs. 3-5; j18; ¶ 0057-0058; axial roll movement information of the connection portion between bp4 and bp5); [[and]] determining a control mode of controlling a connection portion of the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to a type of the connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058 defines a first-type control mode at connection portion j12, a connection portion of the controlled model; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure); and controlling movement of the connection portion of the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes) according to [[a]]the control mode and the second-type movement information (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes), wherein determining the control mode of controlling the connection portion of the controlled model according to the type of the connection portion comprises: in response to that the connection portion is a first-type connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058; first-type motion information is attributed to a first-type connection portion of j12 a first-type connection portion), determining that the control mode is a first-type control mode (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes), wherein the first-type connection portion rotates itself (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058; where j12 rotates itself), and the first-type control mode is used for directly controlling movement of a connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to the first-type connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to directly move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058; where j12 rotates itself and directly moves keypoint j18); and in response to that the connection portion is a second-type connection portion (‘391; fig. 11A and 11B; a connection portion of the controlled model, j18; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure), determining that the control mode is a second-type control mode (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058 defines a first-type control mode at connection portion j12, a connection portion of the controlled model; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure), wherein the second-type connection portion (‘391; figs. 4 and 5; j18) is a connection portion other than the first-type connection portion in the limb (‘391; figs. 4 and 5; j12), a rotation of the second-type connection portion (‘391; figs. 4 and 5; j12) comprises a rotation generated by drawing of other parts (‘391; figs. 4 and 5; j12 and BP5), the second-type control mode is used for indirectly controlling movement of a connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to the second-type connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12), indirectly controlling is achieved by controlling a part in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to a part other than [[a]]the second-type connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12; ¶ 0057-0058; ¶ 0149-0150).
Geis discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Geis to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

Regarding claim 2 (Previously Presented), Geiss teaches the method according to claim 1 and further teaches wherein determining the first-type movement information of the limb based on the feature comprises: detecting position information of a keypoint of the limb in the image (‘391, figs. 3-5; ¶ 0042-0045; ¶ 0057; methods for determining z axis position information for keypoints of a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z - detecting position information of a keypoint of the limb in the image)); and determining the first-type movement information according to the position information of the keypoint of the limb (‘391; fig. 11A and 11B; first-type movement information of the limb based on the position information of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12, based on position information of the keypoint of the limb as it moved as shown in the figures; ¶ 0057-0058).

Regarding claim 3 (Previously Presented), Geiss teaches the method according to claim 2 and further teaches the method as further comprising: obtaining a body skeleton from features of the body based on the image (‘391, figs. 3-5; ¶ 0053-00575; ¶ 0070; a human target may be modeled as a skeleton including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space. The various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)), and detecting position information of a keypoint of the body skeleton in the image (‘391, figs. 3-5; ¶ 0042-0045; ¶ 0057; methods for determining z axis position information for keypoints of a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z - detecting position information of a keypoint of the modeled skeleton based on the captured image)); and wherein obtaining the feature of the limb of the body based on the image comprises: determining the position information of the keypoint of the limb based on the position information of the keypoint of the body skeleton (‘391, figs. 3-5; ¶ 0042-0045; ¶ 0057; methods for determining z axis position information for keypoints of a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z - determining the position information of the keypoint of the limb based on the position information of the keypoint of the body skeleton).

Regarding claim 4 (Previously Presented), Geiss teaches the method according to claim 3 and further teaches wherein determining the first-type movement information according to the position information of the keypoint of the limb comprises: determining a position box comprising a first part of the limb in the image (‘391, figs. 3-5; ¶ 0042-0045; ¶ 0054; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like – select bp5 as the first part of the limb with j12 and j18 being keypoints of the first part) according to the position information of the keypoint of the limb (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)); detecting position information of a keypoint of the first part based on the position box (‘391, figs. 3-5; ¶ 0042-0045; ¶ 0054; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like); and obtaining first-type movement information of the first part based on the position information of the keypoint of the first part (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of limb parts bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target; fig. 11A and 11B; first-type movement information of the first part based on the position information of the keypoint of the first part of the limb based on the position of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-005).

Regarding claim 5 (Previously Presented), Geiss teaches the method according to claim 4 and further teaches wherein determining the position box comprising the first part of the limb in the image according to the position information of the keypoint of the limb comprises: determining a position box comprising a hand in the image according to position information of a hand keypoint (‘391, figs. 3-5; bp3, hand position box at position of keypoint j22; ¶ 0042-0045; ¶ 0054-0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like); detecting the position information of the keypoint of the first part based on the position box comprising the first part of the limb comprises: detecting, based on the position box comprising the hand (‘391, figs. 3-5; bp3, hand position box at position of keypoint j22; ¶ 0042-0045; ¶ 0054-0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like), position information of a keypoint corresponding to a finger joint and/or position information of a keypoint corresponding to a fingertip on the hand (‘391, figs. 3-5; bp3, hand position box at position of keypoint j22; ¶ 0042-0045; ¶ 0054-0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like and may represent the terminal ends of a human target's extremities; finger tips); and obtaining the first-type movement information of the first part based on the position information of the keypoint of the first part comprises: obtaining movement information of a finger of the hand based on the position information of the keypoint corresponding to the finger joint and/or the position information of the keypoint corresponding to the fingertip on the hand (‘391, figs. 3-6; bp3, hand position box at position of keypoint j22; ¶ 0042-0045; ¶ 0054-0059; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like and may represent the terminal ends of a human target's extremities; fingers and finger tips where keypoints may be designated as appropriate finger vertices of the triangular mesh of fig. 6).

Regarding claim 6 (Original), Geiss teaches the method according to claim 3 and further teaches wherein determining the first-type movement information of the limb based on the feature further comprises: determining first-type movement information of a second part of the limb (‘391; fig. 11A and 11B; first-type movement information of the second part of the limb, bp4, based on the feature of j20 in fig. 11A to move to the position of j20 in fig. 11B according to rotation of joint j18; ¶ 0057-0058)) according to the position information of the keypoint of the limb (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5, selecting bp 4 as the second part of the limb as bp5 was previously selected as the first part in claim 4 above with j18 and 20 being keypoints for the second part with j18 directly controlling a component of the motion of j20; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)).

Claim 7 (Cancelled).

Regarding claim 8 (Previously Presented), Geiss teaches the method according to claim 1 and further teaches the method as further comprising: determining the second-type movement information of the connection portion according to features of at least two parts (‘391; j12, j18 and j20 are the features of the two parts bp4 and bp5 of the example limb and figs. 11A and 11B show the second-type movement information of the connection portion between the at least two parts as the differences in positions of the keypoints between the two figures) and a first movement constraint condition of the connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058), wherein the at least two parts comprise the two parts connected through the connection portion (‘391, figs. 3-5; ¶ 0053-0060; the two parts are connected through the connection portion – bp4 and bp5 are connected through j18, the connection portion).

Claims 9-11 (Cancelled).

Regarding claim 12 (Currently Amended), Geiss teaches the method according to claim 1 [[11]] and further teaches wherein controlling the movement of the connection portion of the controlled model according to the control mode and the second-type movement information comprises: in response to that the control mode is the second-type control mode, obtaining, by decomposing the second-type movement information, first-type rotation information of the connection portion that a drawing portion draws the connection portion to rotate (‘391; fig. 11A and 11B; first-type movement information of the second part of the limb, bp4, based on the feature of j20 in fig. 11A to move to the position of j20 in fig. 11B according to rotation of joint j18; ¶ 0057-0058)); adjusting movement information of the drawing portion according to the first-type rotation information (‘391; fig. 11A and 11B; first-type movement information of the second part of the limb, bp4, based on the feature of j20 in fig. 11A to move to the position of j20 in fig. 11B according to rotation of joint j18; ¶ 0057-0058)); and controlling movement of [[the]] a drawing portion in the controlled mode (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18)l by using the adjusted movement information of the drawing portion, to indirectly control the movement of the connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12; figs. 11A and 11B show the second-type movement information of the connection portion between the at least two parts as the differences in positions of the keypoints between the two figures; ¶ 0057-0058; ¶ 0149-0150).

Regarding claim 13 (Original), Geiss teaches the method according to claim 12 and further teaches the method as further comprising: obtaining, by decomposing the second-type movement information, second-type rotation information of the second-type connection portion rotating relative to the drawing portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12; figs. 11A and 11B show the second-type movement information of the connection portion between the at least two parts as the differences in positions of the keypoints between the two figures; ¶ 0057-0058; ¶ 0149-0150); and controlling, in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18), rotation of the connection portion relative to the drawing portion by using the second-type rotation information (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12; figs. 11A and 11B show the second-type movement information of the connection portion between the at least two parts as the differences in positions of the keypoints between the two figures; ¶ 0057-0058; ¶ 0149-0150).

Regarding claim 14 (Original), Geiss teaches the method according to claim 12 and further teaches wherein the first-type connection portion comprises an elbow (‘391; figs. 3-5, 12 A and 12B; j17 and j18) and a knee (‘391; figs. 3-5, 12 A and 12B; j23 and j24); the second-type connection portion comprises a wrist (‘391; figs. 3-5, 12 A and 12B; j19 and j22) and an ankle (‘391; figs. 3-5, 12 A and 12B; j19 and j22); in response to that the second-type connection portion is a wrist (‘391; figs. 3-5, 12 A and 12B; j19 and j22), the drawing portion corresponding to the wrist comprises an upper arm and/or a forearm (‘391; fig. 3; bp5 and bp4; bp9 and bp8); and in response to that the second-type connection portion is an ankle (‘391; figs. 3-5, 12 A and 12B; j19 and j22), the drawing portion corresponding to the ankle comprises a shank and/or a thigh (‘391; fig. 3; bp13 and bp14; bp12 and bp11).

Regarding claim 15 (Original), Geiss teaches the method according to claim 1 and further teaches wherein obtaining the feature of the limb of the body based on the image comprises: obtaining a first 2-Dimensional (2D) coordinate of the limb based on a 2D image (‘391; ¶ 0042; ¶ 0048; obtaining 2D video images pixel locations provide local x and y coordinates); and determining the first-type movement information of the limb based on the feature comprises: obtaining a first 3-Dimensional (3D) coordinate corresponding to the first 2D coordinate (‘391; figs. 9 and 10; ¶ 0081-0084; 2D pixel locations provide x and y coordinates and the third dimension z coordinated is determined from the depth data to build the 3D data structure describing the target) based on the first 2D coordinate (‘391; ¶ 0042; ¶ 0048; obtaining 2D video images pixel locations provide local x and y coordinates) and a conversion relation from a 2D coordinate to a 3D coordinate (‘391; figs. 9 and 10; ¶ 0063; ¶ 0081-0084; ¶ 0089; obtaining 3D coordinates by associating 2D indexed depth values to the corresponding 2D locations supplied by the captured video image frames).

Regarding claim 16 (Previously Presented), Geiss teaches the method according to claim 1 and further teaches wherein obtaining the feature of the limb of the body based on the image comprises: obtaining a body skeleton from features of the body based on the image (‘391, figs. 3-5; ¶ 0053-00575; ¶ 0070; a human target may be modeled as a skeleton including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space. The various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)), and obtaining a second 3D coordinate of a skeleton keypoint of the limb based on a 3D image (‘391, figs. 3-5; ¶ 0053-0057; a human target may be modeled as a skeleton including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space. The various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)); and determining the first-type movement information of the limb based on the feature comprises: obtaining a third 3D coordinate based on the second 3D coordinate (‘391; fig. 10; ¶ 0063; ¶ 0081-0084; ¶ 0089; obtaining 3D coordinates by associating 2D addressed pixel values and indexing to obtain depth values to include with the corresponding 2D addressed pixel values supplied by the captured video image frames).

Regarding claim 17 (Previously Presented), Geiss teaches the method according to claim 16 and further teaches wherein obtaining the third 3D coordinate based on the second 3D coordinate comprises: adjusting, based on the second 3D coordinate, a 3D coordinate of the skeleton keypoint of the limb corresponding to an occluded portion in the 3D image, to obtain the third 3D coordinate (‘391; ¶ 0069; ¶ 0090-0094; filling in and/or reconstructing portions of missing and/or removed data; growth techniques for filling in missing or incorrect data for a few example conditions).

Regarding claim 19 (Currently Amended), Geiss teaches an image device (‘391; figs. 1A, 1B and 2; ¶ 0036), comprising: a memory storing computer executable instructions (‘391; ¶ 0039); and a processor coupled to the memory (‘391; ¶ 0038), wherein the processor is configured to: obtain an image (‘391; ¶ 0042; capture device 48 may be configured to capture video with depth information via any suitable technique and may include a depth camera, a video camera, stereo cameras, and/or other suitable image capture devices); obtain a feature of a limb of a body based on the image (‘391; figs. 3-5 and 7; elements 102 through 112 produce a model of the imaged target, element 18, including the four limbs of the target; ¶ 0063; ¶ 0058; ¶ 0070; world space position of surfaces and a plurality of skeletal points - features of a limb of a body based on the image such as joints j1-j33 of the figs. 4 and 5 – select the feature to be the position of j18), wherein the limb comprises an upper limb and/or a lower limb (‘391; fig. 3; upper limbs bp4-bp5, bp8-9; lower limbs bp12-bp11, bp13-bp14 and corresponding joints are the connection portions therebetween in figs. 4 and 5; ¶ 0055); determine first-type movement information of the limb based on the feature (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058); control movement of [[the]]a limb of a controlled model according to the first-type movement information (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18); obtain, in the limb, two parts and a connection portion (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – connection portions j1-j33 – select j18 as the example connection portion joining bp4 and bp5), wherein the two parts are connected through the connection portion (‘391, figs. 3-5; ¶ 0053-0060; the two parts are connected through the connection portion – bp4 and bp5 are connected through j18, the connection portion); obtain keypoints of the two parts (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of the two parts bp4 and bp5); obtain position information of the keypoints of the two parts (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)); determine, based on the position information (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)), second-type movement information of the connection portion (‘391, figs. 3-5; j18; ¶ 0057-0058; axial roll movement information of the connection portion between bp4 and bp5); [[and]] determine a control mode of controlling a connection portion of the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to a type of the connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058 defines a first-type control mode at connection portion j12, a connection portion of the controlled model; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure); and control movement of the connection portion of the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes) according to [[a]]the control mode and the second-type movement information (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes), wherein determining the control mode of controlling the connection portion of the controlled model according to the type of the connection portion comprises: in response to that the connection portion is a first-type connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058; first-type motion information is attributed to a first-type connection portion of j12 a first-type connection portion), determining that the control mode is a first-type control mode (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes), wherein the first-type connection portion rotates itself (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058; where j12 rotates itself), and the first-type control mode is used for directly controlling movement of a connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to the first-type connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to directly move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058; where j12 rotates itself and directly moves keypoint j18); and in response to that the connection portion is a second-type connection portion (‘391; fig. 11A and 11B; a connection portion of the controlled model, j18; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure), determining that the control mode is a second-type control mode (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058 defines a first-type control mode at connection portion j12, a connection portion of the controlled model; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure), wherein the second-type connection portion (‘391; figs. 4 and 5; j18) is a connection portion other than the first-type connection portion in the limb (‘391; figs. 4 and 5; j12), a rotation of the second-type connection portion (‘391; figs. 4 and 5; j12) comprises a rotation generated by drawing of other parts (‘391; figs. 4 and 5; j12 and BP5), the second-type control mode is used for indirectly controlling movement of a connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to the second-type connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12), indirectly controlling is achieved by controlling a part in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to a part other than [[a]]the second-type connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12; ¶ 0057-0058; ¶ 0149-0150).
Geis discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Geis to be combined into a single arrangement sequenced to satisfy the order required for claim 19.

Regarding claim 20 (Currently Amended), Geiss teaches non-transitory computer storage medium storing computer executable instructions (‘391; ¶ 0039) that are executed by a processor (‘391; ¶ 0038) to: obtain an image (‘391; ¶ 0042; capture device 48 may be configured to capture video with depth information via any suitable technique and may include a depth camera, a video camera, stereo cameras, and/or other suitable image capture devices); obtain a feature of a limb of a body based on the image (‘391; figs. 3-5 and 7; elements 102 through 112 produce a model of the imaged target, element 18, including the four limbs of the target; ¶ 0063; ¶ 0058; ¶ 0070; world space position of surfaces and a plurality of skeletal points - features of a limb of a body based on the image such as joints j1-j33 of the figs. 4 and 5 – select the feature to be the position of j18), wherein the limb comprises an upper limb and/or a lower limb (‘391; fig. 3; upper limbs bp4-bp5, bp8-9; lower limbs bp12-bp11, bp13-bp14 and corresponding joints are the connection portions therebetween in figs. 4 and 5; ¶ 0055); determine first-type movement information of the limb based on the feature (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058); control movement of [[the]]a limb of a controlled model according to the first-type movement information (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18); obtain, in the limb, two parts and a connection portion (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – connection portions j1-j33 – select j18 as the example connection portion joining bp4 and bp5), wherein the two parts are connected through the connection portion (‘391, figs. 3-5; ¶ 0053-0060; the two parts are connected through the connection portion – bp4 and bp5 are connected through j18, the connection portion);9PCT2014379US; 18BP1646PCT-US obtain keypoints of the two parts (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of the two parts bp4 and bp5); obtain position information of the keypoints of the two parts (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)); determine, based on the position information (‘391, figs. 3-5; j12, j18 and j20 represent keypoints of bp4 and bp5; ¶ 0057; a skeleton model including a plurality of skeletal points, each skeletal point having a three-dimensional location in world space, the various skeletal points may correspond to actual joints of a human target, terminal ends of a human target's extremities, and/or points without a direct anatomical link to the human target. Each skeletal point has at least three degrees of freedom (e.g., world space x, y, z)), second-type movement information of the connection portion (‘391, figs. 3-5; j18; ¶ 0057-0058; axial roll movement information of the connection portion between bp4 and bp5); [[and]]determine a control mode of controlling a connection portion of the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to a type of the connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058 defines a first-type control mode at connection portion j12, a connection portion of the controlled model; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure); and control movement of the connection portion of the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes) according to [[a]]the control mode and the second-type movement information (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes), wherein determining the control mode of controlling the connection portion of the controlled model according to the type of the connection portion comprises: in response to that the connection portion is a first-type connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058; first-type motion information is attributed to a first-type connection portion of j12 a first-type connection portion), determining that the control mode is a first-type control mode (‘391; figs. 1A and 1B; ¶ 0030-0034; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space and a target may include a human and an object, for example, a player of an electronic game may be holding an object, such that the motions of the player and the object are utilized to adjust and/or control parameters of the electronic game. For example, the motion of a player holding a racket may be tracked and utilized for controlling an on-screen racket in an electronic sports game where controlling the racket involves first and second-type movement of first and second-type connection portions which movements are controlled in corresponding first and second control modes), wherein the first-type connection portion rotates itself (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058; where j12 rotates itself), and the first-type control mode is used for directly controlling movement of a connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to the first-type connection portion (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to directly move to the position of j18 in fig. 11B according to rotation of joint j12; ¶ 0057-0058; where j12 rotates itself and directly moves keypoint j18); and in response to that the connection portion is a second-type connection portion (‘391; fig. 11A and 11B; a connection portion of the controlled model, j18; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure), determining that the control mode is a second-type control mode (‘391; fig. 11A and 11B; first-type movement information of the limb based on the feature of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058 defines a first-type control mode at connection portion j12, a connection portion of the controlled model; ¶ 0057-0058; where an axial roll movement information of the connection portion J18 results in a second-type connection portion which defines a second-type control mode; paragraphs [04] through [18] of the specification of the instant application define the “solutions” terminology of the invention which are mapped to the Geiss prior art disclosure), wherein the second-type connection portion (‘391; figs. 4 and 5; j18) is a connection portion other than the first-type connection portion in the limb (‘391; figs. 4 and 5; j12), a rotation of the second-type connection portion (‘391; figs. 4 and 5; j12) comprises a rotation generated by drawing of other parts (‘391; figs. 4 and 5; j12 and BP5), the second-type control mode is used for indirectly controlling movement of a connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to the second-type connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12), indirectly controlling is achieved by controlling a part in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to a part other than [[a]]the second-type connection portion (‘391; figs. 4 and 5; j18 is a second-type connection portion and the movement of j20 is indirectly controlled through j18 by the first-type movement of bp5 at j12; ¶ 0057-0058; ¶ 0149-0150).
Geis discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Geis to be combined into a single arrangement sequenced to satisfy the order required for claim 20.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Geiss (U. S. Patent Application Publication 2010/0197391 A1, already of record, hereafter ‘391) as applied to claims 1-6, 8, 12-17, 19 and 20 above, and in view of Matsumiya et al. (U. S. Patent 10,022,628 B1, already of record, hereafter ‘628).

Regarding claim 18 (Original), Geiss teaches the method according to claim 1 but does not teach wherein the first-type movement information comprises a quaternion.
Matsumiya, working in the same field of endeavor, however, teaches wherein the first-type movement information comprises a quaternion (‘628; col. 10, ln. 45-54; the game engine 102 may use the character movement engine 110 to determine the initial position of the movable character. Determining the initial position of the movable character can include determining a position of a number of joints of the character or a position of number of joints of a skeleton of the character. Further, determining the initial position of movable character can include determining a rotation of the joints of the character, such as a quaternion rotation) for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Matsumiya for representing movement information comprising a quaternion with the image processing methods taught by Geiss for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8 and 12-20 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 10 June 2022 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 19 and 20.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Geiss is now relied upon for rejection of the claims.

Independent claims 1, 19 and 20 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-6, 8 and 12-18 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20160267699 A1	Avatar Control System – Systems and methods herein are directed to avatar control systems. In one embodiment, interactive holographic avatar control is described. In another embodiment, remote kinetic avatar control is described. In still another embodiment, depth-based user tracking for avatar control is described. In still another embodiment, enhanced avatar kinetic movement interpolation is described. In still another embodiment, dynamic joint mapping for avatar control is described. In still another embodiment, dynamic animation population for avatar control is described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/Primary Examiner, Art Unit 2613